Exhibit 10.5

FIRST AMENDMENT TO

INTERCREDITOR AGREEMENT

This FIRST AMENDMENT, dated as of November 4, 2009 (the “Amendment”), to the
Intercreditor Agreement referred to below is by and among Churchill Financial
LLC, a Delaware limited liability company, in its capacity as administrative
agent pursuant to the First Lien Loan Agreement acting for and on behalf of the
parties thereto as lenders (in such capacity, “First Lien Administrative
Agent”), Ableco Finance LLC, a Delaware limited liability company, in its
capacity as collateral agent pursuant to the First Lien Loan Agreement acting
for and on behalf of the parties thereto as lenders (in such capacity, “First
Lien Collateral Agent” and together with the First Lien Administrative Agency,
collectively, the “First Lien Agents”), and Clearlake Capital Group, L.P., a
Delaware limited partnership, in its capacity as administrative agent pursuant
to the Second Lien Loan Agreement acting for and on behalf of the parties
thereto as lenders (in such capacity, “Second Lien Agent”).

W I T N E S S E T H

WHEREAS, the First Lien Agents and the Second Lien Agent are parties to that
certain Intercreditor Agreement, dated as of January 10, 2008 (as amended,
restated, supplemented or otherwise modified from time to time, the
“Intercreditor Agreement”); and

WHEREAS, the First Lien Agents and the Second Lien Agent desire that certain
provisions of the Intercreditor Agreement be amended in the manner, and on the
terms and conditions, provided for herein.

NOW THEREFORE, in consideration of the promises and for other good and valuable
consideration, the receipt, adequacy and sufficiency of which are hereby
acknowledged, the parties hereto agree as follows:

1. Definitions. Capitalized terms not otherwise defined herein (including in the
recitals) shall have the meanings ascribed to such terms in the Intercreditor
Agreement.

2. Amendments to Intercreditor Agreement. The Intercreditor Agreement is hereby
amended as of the First Amendment Effective Date (as hereinafter defined) as
follows:

(a) Section 1.1 of the Intercreditor Agreement is hereby amended by adding the
following new definitions in the appropriate alphabetical order:

“‘First Amendment Effective Date’ means November 4, 2009.

‘Fourth Amendment to Second Lien Loan Agreement’ means that certain Forbearance
Agreement and Fourth Amendment to the Second Lien Credit Agreement, dated as of
November 4, 2009, by and among Purple Communications, Inc. (f/k/a GoAmerica,
Inc.), the other Loan Parties thereto, the Second Lien Agent and the lenders
party thereto.”

(b) Section 4.2 of the Intercreditor Agreement is hereby amended by deleting
such Section 4.2 in its entirety and substituting in lieu thereof the following
new Section 4.2:

“4.2 Amendments to Second Lien Documents. Until the First Lien Termination Date
has occurred, and notwithstanding anything to the contrary contained in the
Second Lien Documents, the Second Lien Creditors shall not, without the prior
written consent of the First Lien Agents, agree to any amendment, restatement,
modification, supplement, substitution, renewal or replacement of or to any or
all of the Second Lien Documents that (a) from and after the First Amendment
Effective Date (after giving effect to the amendments set forth in the Fourth
Amendment to Second Lien Loan Agreement), would directly or indirectly result in
an increase in the interest rates in respect of the Second Lien Obligations
(excluding, without limitation, fluctuations in underlying rate indices and
imposition of a default rate of 2% per annum, but including, without limitation,
any increase in interests rates attributable to fixing a floor, minimum rate or
similar changes), (b) shorten the maturity or weighted average life to maturity



--------------------------------------------------------------------------------

of the Second Lien Obligations or require that any payment on the Second Lien
Obligations or require that any payment on the Second Lien Obligations be made
earlier than the date originally scheduled for such payment or that any
commitment expire any earlier than the date originally schedule therefore,
(c) except as set forth in the Fourth Amendment to Second Lien Credit Agreement,
add or modify in a manner adverse to any Obligor or any First Lien Creditor any
covenant, agreement or event of default under the Second Lien Loan Documents
(provided, that, if the First Lien Documents are amended or otherwise modified
to provide for additional covenants or events of default or to make more
restrictive or onerous any existing covenants or events of default applicable to
the Obligors, then the Second Lien Documents may be similarly amended or
modified to provide for such additional covenants or events of default or such
more restrictive covenants or events of default, as the case may be, so long as,
in each case, any cushion or step-back between the First Lien Documents and the
Second Lien Documents is maintained in connection therewith (or otherwise is
consistent with the approach currently in effect), and provided that no such
amendment to the Second Lien Documents shall have the effect of making any such
event of default or covenant more restrictive than those set forth in the First
Lien Documents, as so amended or otherwise modified) or (d) increase the amount
of the Second Lien Obligations in excess of the Maximum Second Lien Principal
Amount.”

3. Representations and Warranties. Each party hereto represents and warrants to
the other party hereto as follows:

(a) Such party is duly organized, validly existing and in good standing under
the laws of the jurisdiction of its organization and has all requisite power and
authority to execute and deliver this Amendment and to perform its obligations
hereunder and under the Intercreditor Agreement as amended hereby (the “Amended
Intercreditor Agreement”).

(b) This Amendment has been duly executed and delivered by such party and this
Amendment and the Amended Intercreditor Agreement constitutes a legal, valid and
binding obligation of such party, enforceable in accordance with its terms.

(c) The execution, delivery, and performance by such party of this Amendment and
the performance of the Amended Intercreditor Agreement (i) do not require any
consent or approval of, registration or tiling with or any other action by any
governmental authority and (ii) will not violate any provision of law, statute,
rule or regulation, or of the certificate or articles of incorporation or other
constitutive documents or by-laws of such party or any order of any governmental
authority or any provision of any indenture, agreement or other instrument
binding upon such party.

4. Representations and Warranties of Each Agent. Each of the First Lien Agents
and the Second Lien Agent represents and warrants to the other that it has been
authorized by the Required Lenders (as defined in the First Lien Loan Agreement)
or the Requisite Second Lien Creditors, as applicable, under the First Lien Loan
Agreement or the Second Lien Loan Agreement, as applicable, to enter into this
Amendment and that each of the agreements, covenants, waivers, and other
provisions hereof and in the Amended Intercreditor Agreement is valid, binding,
and enforceable against the First Lien Lenders or the Second Lien Lenders, as
applicable, as fully as if they were parties hereto.

5. No Other Amendments. Except as expressly provided herein the Intercreditor
Agreement shall be unmodified and shall continue to be in full force and effect
in accordance with its terms. In addition, except as specifically provided
herein, this Amendment shall not be deemed an amendment with respect to any term
or condition of any Document.

6. Effectiveness. This Amendment shall become effective as of the date hereof
(the “First Amendment Effective Date”) only upon satisfaction of each of the
following conditions:

(a) Each of the First Lien Agents and the Second Lien Agent shall have received
counterpart signature pages of this Amendment duly executed and delivered by the
other Agent and acknowledged and agreed to by the Borrower and the Obligors.

 

2



--------------------------------------------------------------------------------

(b) Each of (i) the Second Amendment to the Forbearance Agreement and Fourth
Amendment to the Credit Agreement, dated as of the date hereof, by and among the
Borrower, the other Loan Parties thereto, the First Lien Agents and the Lenders
party thereto and (ii) the Fourth Amendment to Second Lien Loan Agreement, shall
be effective pursuant to their respective terms.

7. GOVERNING LAW. THIS AMENDMENT SHALL BE GOVERNED BY, AND INTERPRETED IN
ACCORDANCE WITH, THE LAWS OF THE STATE OF NEW YORK.

8. Counterparts. This Amendment may be executed by the parties hereto on any
number of separate counterparts and all of said counterparts taken together
shall be deemed to constitute one and the same instrument.

 

3



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, this Amendment has been duly executed as of the date first
written above.

 

CHURCHILL FINANCIAL LLC, as First Lien Administrative Agent By:  

/s/ Chris Cox

Name:   Chris Cox Its:   Duly Authorized Signatory ABLECO FINANCE LLC, as First
Lien Collateral Agent By:  

/s/ Eric Miller

Name:   Eric Miller Its:   Duly Authorized Signatory CLEARLAKE CAPITAL GROUP,
L.P., as Second Lien Agent By:   CCG Operations, LLC Its:   General Partner By:
 

/s/ Jose Feliciano

Name:   Jose Feliciano Title:   Manager



--------------------------------------------------------------------------------

Each of the undersigned hereby acknowledges that it has received a copy of the
foregoing Amendment and consents thereto, agrees to recognize all rights granted
thereby and in the Amended Intercreditor Agreement to First Lien Agents, First
Lien Lenders, Second Lien Agent and Second Lien Lenders and will not do any act
or perform any obligation which is not in accordance with the agreements set
forth therein and in the Amended Intercreditor Agreement. Each of the
undersigned further acknowledges and agrees that: (i) although it may sign this
Amendment it is not a party hereto and does not and will not receive any right,
benefit, priority or interest under or because of the existence of the foregoing
Amendment, and (ii) it will execute and deliver such additional documents and
take such additional action as may be necessary or desirable in the opinion of
either of the First Lien Agents or the Second Lien Agent to effectuate the
provisions and purposes of the foregoing Amendment.

 

PURPLE COMMUNICATIONS, INC. By:  

/s/ John R. Ferron

Name:   John R. Ferron Title:   Chief Financial Officer and Chief Operating
Officer PURPLE LANGUAGE SERVICES CO. By:  

/s/ John R. Ferron

Name:   John R. Ferron Title:   Chief Financial Officer and Chief Operating
Officer PURPLE RELAY SERVICES CO. By:  

/s/ John R. Ferron

Name:   John R. Ferron Title:   Chief Financial Officer and Chief Operating
Officer HANDS ON VIDEO RELAY SERVICES, INC. By:  

/s/ John R. Ferron

Name:   John R. Ferron Title:   Chief Financial Officer and Chief Operating
Officer